 

Exhibit 10.1

 

PROMISSORY NOTE

 

Boca Raton, FL   August 15, 2019 $270,937.50

 

FOR VALUE RECEIVED, the undersigned, Bright Mountain Media, Inc., a Florida
corporation (the “Maker”), having a business address at 6400 Congress Avenue,
Suite 2050, Boca Raton, FL 33487 hereby promises to pay to the order of Joey
Winshman, an individual (the “Payee” or the “Holder”) having a business address
at 74 Hamelachim St. Ramat Hasharon, Israel 47100, in lawful money of the United
States of America the principal amount of Two Hundred and Seventy Thousand, Nine
Hundred and Thirty Seven dollars and Fifty cents ($270,937.50). This Promissory
Note (the “Note”) is one of a series of notes issued pursuant to the terms and
conditions of that certain Share Exchange Agreement and Plan of Merger dated
July 15, 2019 by and among the Maker, Merger Sub, Slutzky & Winshman, Ltd.
(“S&W”), and the shareholders of S&W (the “Agreement”). All terms not otherwise
defined herein shall have the same meaning as in the Agreement.

 

1. Interest. Subject to the provisions of Section 6 hereof, this Note shall be
interest free.

 

2. Principal; Payment. Subject to the provisions of Section 4 hereof, the
principal amount of this Note shall be payable by Maker in lawful tender of the
United States as follows:

 

a. $135,469.00 shall be paid on or before August 15, 2020 (the “Milestone
Date”); and

 

b. the remaining $135,468.50 shall be paid on or before August 15, 2021.

 

All payments of principal shall be made in U.S. Dollars to the Payee at the
address set forth in the Agreement.

 

3. Prepayment. From and after the date hereof, Maker shall have the option to
prepay, in whole or in part, the principal balance of this Note. There is no
prepayment penalty.

 

4. Forgiveness of Note. In the event: (a) the Payee cease to provide continuous
services to S&W, or any affiliate thereof employing or retaining the Payee, in
the capacity of an employee, consultant or other service provider following
termination of the Employment Agreement of even date herewith by and between S&W
and the Payee, as amended or restated from time to time (the “Engagement
Agreement”) (i) for Cause, as such term is defined in Section 7.4 thereof, or
(ii) voluntary termination by the Payee pursuant to Section 7 thereof, other
than termination for Good Reason, as such term is defined below, and other than
for death or Entitling Event (as such term is defined in Section 7.3 thereof),
and (b) S&W fails to achieve the following milestones on or before the Milestone
Date: (i) develop a minimum of 10 Smart TV applications, and (ii) API
integration with a minimum of two platforms, then all outstanding principal
amounts due by Maker under this Note shall be cancelled and forgiven without any
further action by either party.

 

For purposes of this Note, the term “Good Reason” shall mean (i) a reduction of
10% or more in the compensation or benefits of the Payee, not otherwise agreed
to in writing by Payee; (ii) a reduction or diminution of the Payee’s title or
position or reduction of Payee duties or responsibilities, or the removal of the
Payee from such duties, title, position and responsibilities; (iii) a relocation
of the Payee’s principle place of employment, without the Payee’s consent, by
more than 50 kilometers; (iv) a material breach by S&W of the Engagement
Agreement, which is not cured (if curable) within 10 days after receipt of
written notice thereof from the Payee; (v) a delay in any payment due by S&W
under the Engagement Agreement, which is not cured (if curable) within ten (10)
days after receipt of written notice thereof from the Payee; or (vi) other
circumstances which under Israeli law would entitle the Payee to resign and deem
such resignation as termination by S&W for the purpose of severance pay.

 

 1 

 

 

5. Default. The occurrence of any of the following shall constitute an event of
default (“Event of Default”):

 

  a. Failure to Pay. Maker fails to pay, when due, any of the obligations
provided for in this Note at their due date or under any other note or
obligations of Maker to the Payee;         b. Denominated Events. The occurrence
of any event expressly denominated as an Event of Default in this Note;        
c. Failure to Perform. Maker fails to perform or observe any material covenant,
term or condition of this Note, the Agreement or any other note or obligation
issued or owing in respect to Payee and to be performed or observed by Maker,
and such failure continues unremedied for a period of ten (10) days after
written or facsimile notice from Payee to Maker of such failure; or the Note
and/or Agreement shall cease to be, or shall be asserted by Maker not to be a,
legal, valid and binding obligation of Maker, enforceable in accordance with its
terms;         d. Breach of Representation. Any representation, warranty or
certificate made or furnished by or on behalf of Maker in writing pursuant to
this Note or the Agreement, including, but not limited to, the representations
or warranties made by Maker in Section 5 of the Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished and such breach continues unremedied for a period of ten (10) days
after written or facsimile notice from Payee to Maker of such breach;         e.
Petition By or Against Maker. (a) There is filed by or against Maker any
petition or complaint with respect to its own financial condition under any
state or federal bankruptcy law or any amendment thereto (including, without
limitation, a petition or reorganization, arrangement or extension of debts) or
under any other similar or insolvency laws providing for the relief of debtors;
(b) Maker is unable, or admits in writing its inability, to pay its debts
generally as they mature; (c) Maker makes a general assignment for the benefit
of its creditors; or (g) takes any action for the purpose of effecting any of
the foregoing; or         f. Appointment of Receiver. A receiver, trustee,
conservator or liquidator is appointed for Maker, or for all or a substantial
part of its assets, or Maker shall be adjudicated bankrupt or in need of any
relief provided to debtors by any court.

 

6. Remedies.

 

  a. Acceleration. Upon the occurrence of an Event of Default and for so long as
such default is continuing:

 

  i. The total amount of (a) this Note and all other sums owing to Payee which
are (i) then due and unpaid or (ii) thereafter to become due and payable; and
(b) interest on the foregoing sums, at the rate of one and one-half percent (1
½%) per month, but not greater than the highest rate permitted by law, from said
occurrence until paid in full (collectively, the “Default Amount”) shall, when
such Default Amounts is declared due and payable by Payee, become immediately
due and payable without presentment, protest, demand, or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the Agreement to the contrary notwithstanding; and         ii. Payee may
exercise any of the other remedies provided under applicable laws.

 

 2 

 

 

  7. Cumulative Remedies; Waivers. No remedy referred to herein is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to above or otherwise available to Payee at law or in equity. No
express or implied waiver by Payee of any default or Event of Default hereunder
shall in any way be, or be construed to be, a waiver of any future or subsequent
default or Event of Default. The failure or delay of Payee in exercising any
rights granted it hereunder or under any occurrence of any of the contingencies
set forth herein shall not constitute a waiver of any such right upon the
continuation or recurrence of any such contingencies or similar contingencies,
and any single or partial exercise of any particular right by Payee shall not
exhaust the same or constitute a waiver of any other right provided herein.    
    8. Costs and Expenses. Maker shall be liable for all costs, charges and
expenses incurred by Payee by reason of the occurrence of any Event of Default,
an action is institute to collect this Note, or the exercise of Payee’s remedies
with respect thereto, including, without limitation, reasonable attorneys’ fees
and costs, incurred in connection with respect thereto, and Maker hereby waives
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor and all other notices or demands relative to this
instrument.         9. Other Remedies. The remedies granted to Payee herein upon
an Event of Default are not restrictive of any and all other rights and remedies
of Payee provided for by this Note, the Agreement, or any of the relevant
documents and applicable law, either by suit in equity or by action at law, or
both.         10. Offset. The parties acknowledge that this Note is subject to
further offset and adjustment as provided under the Agreement.         11.
Miscellaneous.

 

  a. Waivers. No waiver of any term or condition of this Note shall be construed
to be a waiver of any succeeding breach of the same term or condition. No
failure or delay of Payee to exercise any power hereunder, or it insists upon
strict compliance by Maker of any obligations hereunder, and no custom or other
practice at variance with the terms hereof shall constitute a waiver of the
right of Payee to demand exact compliance with such terms.         b. Invalid
Terms. In the event any provision contained in this Note shall, for any reason,
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Note, and this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.         c. Successors.
This Note shall be binding upon Maker, its legal representatives, successors and
assigns, and inure to the benefit of Payee, its legal representatives,
successors and assigns.

 

 3 

 

 

  d. Controlling Law. This Note shall be read, construed and governed in all
respects in accordance with the laws of the State of Florida. The Payee
expressly and irrevocably: (1) agree that any legal suit, action or proceeding
arising out of or relating to this Note will be instituted exclusively in United
States District Court for the Southern District of Florida, West Palm Beach,
Florida; (2) waive any objection they may have now or hereafter to the venue of
any such suit, action or proceeding; and (3) consent to the in personam
jurisdiction of United States District Court for the Southern District of
Florida, West Palm Beach, Florida in any such suit, action or proceeding. The
Payee further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the United States
District Court for the Southern District of Florida, West Palm Beach, Florida
and agrees that service of process upon it mailed by certified mail to its
address will be deemed in every respect effective service of process upon it, in
any such suit, action or proceeding.         e. Amendments. This Note and the
Agreement embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof, and the terms set forth in this Note
and the Agreement supersede all prior agreements, arrangements, understandings
and undertakings, written or oral, relating to the subject matter hereof, if
any. This Note may be amended only by an instrument in writing and executed by
Maker and Payee.         f. This Note may be executed in any number of
counterparts, each of which will be deemed to be original and all of which
together will constitute a single agreement.         g. Upon receipt by Maker of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Note or any Note exchanged for it, and indemnity satisfactory to Maker (in
case of loss, theft or destruction) or surrender and cancellation of such Note
(in the case of mutilation), Maker will make and deliver in lieu of such Note a
new Note of like tenor.

 

  12. Notices. All notices, request, demands and other communications required
or permitted to be given hereunder shall be sufficiently given if addressed to
the addresses as set forth in the Agreement, posted in the U.S. Mail by
certified or registered mail, return receipt requested or by overnight mail,
including appropriate receipts. Any party may change said address by giving the
other party hereto notice of such change of address. Notice given as hereinabove
prescribed shall be deemed given on the date of its deposit in the U.S. Mail or
with the overnight delivery service.         13. Headings. All section and
subsection headings herein, wherever they appear, are for convenience only and
shall not affect the construction of any terms herein.

 

[Remainder of Page Left Intentionally Blank]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer and its seal affixed hereto, as of the day and year
first above written.

 

    Bright Mountain Media, Inc.             By: /s/ W. Kip Speyer       W. Kip
Speyer, Chief Executive Officer         Acknowledged and agreed to:            
  /s/ Joey Winshman       Payee      

 

 5 

 

 